     Case: 1:19-cv-01741 Document #: 26 Filed: 03/20/19 Page 1 of 1 PageID #:670



                         UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                             219 SOUTH DEARBORN STREET
                                CHICAGO, ILLINOIS 60604


    NOTIFICATION OF CHANGE OF ATTORNEY ADDRESS OR NAME

1. Complete this form and e-file it, using the Notice of Change of Address event, in each
   case that you list below.
2. Update your contact information in CM/ECF. Click HERE for update instructions.


Name Collette Alison Woghiren

Firm     Neal, Gerber & Eisenberg LLP

Street Address 2 North LaSalle, Street, Suite 1700

City/State/Zip Code Chicago/IL/60602

Phone Number 312-269-8000

Email address cwoghiren@nge.com

ARDC (Illinois State Bar members, only) 6312422

If you have previously filed an appearance with this court using a different name, enter that name.
Collette A. Brown
List all active cases in which you currently have an appearance on file.

Case Number                      Case Title                        Assigned Judge
19-cv-01741                      Hamano v. Activision              Hon. Jorge L. Alonso




 /s/ Collette A. Woghiren                                    3/20/2019
_______________________________                              ___________________BBBB
Signature of Attorney                                        Date


Rev. 0127201
